Citation Nr: 1110167	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-23 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 


FINDING OF FACT

The Veteran has incurred bilateral hearing loss as a result of his active duty.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Herein, the Board grants service connection for bilateral hearing loss.  In light of this complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist the Veteran is necessary.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. See 38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA Under Secretary for Health letter dated October 4, 1995 [it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability].

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence. See 38 C.F.R. § 3.303(b) (2010).

With respect to the first Shedden element, in this case it is undisputed that the Veteran has bilateral hearing loss "disability" as defined by 38 C.F.R. § 3.385.  See, e.g., the March 2006 VA examination.  

With respect to the second Shedden element, the Veteran has stated that, while aboard the USS Cromwell he was "exposed to extreme noise when they fired the 3 inch guns just as [he] came topside."  See the October 2005 claim.  While the Veteran's service treatment records do not document any complaints or treatment for hearing loss, these records verify that he was stationed on the USS Cromwell.  In the May 2007 statement of the case, the RO conceded that the Veteran experienced acoustic trauma during service, and the Board agrees.  Based on the Veteran's statement and his service aboard the USS Cromwell, acoustic trauma is conceded as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a), see also Layno v. Brown, 6 Vet. App. 465 (1994). An in-service injury has therefore been demonstrated.  

With respect to the third Shedden element, after reviewing the Veteran's claims folder and providing an audiological examination, the March 2006 VA examiner indicated that it was "less than 50% likely that the Veteran's hearing problems are attributable to [his] military duty."  In forming her opinion, the examiner noted that the Veteran's separation examination recorded a "whispered voice test of 15/15 in each ear" which rules out "the possibility of a significant loss in the low and mid range frequencies in 1966."  The examiner also noted that the Veteran's claims folder did not contain any treatment records or referrals for hearing loss and that the Veteran had worked "around loud noise" during the four decades that had elapsed since he separated from service and the VA examination. 

The VA examiner noted that, "although the Veteran displayed extreme distress at being unable to hear this examiner during the interview and testing, his [prior] visit to [his] primary care provider [in June 2005] did not [reveal] any difficulty communicating," and the Veteran stated that "he had no specific complaints."  The examiner noted that, based on audiometric test results contained in the Veteran's claims folder, the Veteran "should not have been able to hear the physician at all, and very likely would have" been referred to the audiometric clinic.  Based, in part, on the "lack of complaints in regard to his hearing when he saw [his] primary care [physician] in 2005, and the fact that [the physician] did not have difficulty communicating with the Veteran . . . it appears less than 50% likely that the Veteran's hearing problems are attributable to [his] military duty." 

In his May 2006 notice of disagreement, the Veteran indicated that the VA examiner's description of his June 2005 VA treatment was inaccurate.  Contrary to what was reported by the VA examiner and in the June 2005 treatment report, the Veteran stated that he had problems talking with his doctor and that his wife had to repeat what the doctor said.  The Veteran also reported that he contacted the VA and had the treatment report corrected to reflect what actually occurred.  Indeed, the record reflects that an addendum has been attached to the June 2005 treatment report documenting that difficulty hearing has been added as a complaint and that a hearing loss referral was requested. 

In support of his claim, the Veteran has also submitted lay statements from friends and family.  These statements indicate that the Veteran has had difficulty hearing since he separated from active duty.  See, e.g., a statement received in July 2007 from J.M.W. 

The Veteran has also submitted a May 2006 statement from E.M, PA-C, who indicated that the Veteran reported "exposure to cannons or large guns[] which were going off directly behind him while serving in the [N]avy."  As a result, E.M. concluded that the Veteran's in-service noise exposure resulted in his "significant loss of hearing." 

In this case, the Board finds that the evidence of record is at least in equipoise.  While the March 2006 VA examiner provided a negative nexus opinion, this opinion was based, in part, on the absence of documented hearing loss after service and the lack of any hearing difficulty during VA outpatient treatment in June 2005.  In support of his claim the Veteran has submitted lay statements describing hearing difficulty since returning from active duty, had an addendum issued to the June 2005 treatment record documenting his difficulty hearing, and has submitted a positive nexus opinion from a private health care provider.  Accordingly, the Board finds that the benefit of the doubt rule is for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  The third Shedden element has been met.  The benefit sought on appeal is accordingly granted.

In summary, the Board is of the opinion that the Veteran has met all requirements needed establish service connection for bilateral hearing loss.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


